Citation Nr: 1143878	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-21 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for hyperhidrosis of the feet with dyshidrotic dermatitis.


REPRESENTATION

Appellant represented by:	Deanne Bonner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 10 percent evaluation for the skin disorder of the feet.  The appeal was later transferred to the Cleveland, Ohio, RO. 

Hearings on this matter were held before a Decision Review Officer in December 2005, and before the undersigned Veterans Law Judge sitting at the RO on April 24, 2008.  Copies of the hearing transcripts are of record and have been reviewed. 

In January 2009, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court vacated the January 2009 Board decision, and remanded the case to the Board for further appellate review consistent with the decision.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


REMAND

One of the bases for the Court's decision was that the January 2009 Board decision did not clarify or factually determine whether all of the relevant records identified by the Veteran were in fact associated with the record.  The Board has reviewed the Veteran's written submissions and his testimony at both hearings and is convinced all relevant records identified by the Veteran are of record.

The Court observed that the treatment records of Dr. M, the Veteran's private podiatrist, were of record.  Pertinent records were forwarded to the RO by the former representative in May 2008.  Although addressed to the Board, they were received at the RO and apparently not available to the Board at the time of the January 2009 decision.  Moreover, they were not cited in the most recent supplemental statement of the case and apparently have not been reviewed by the RO.  

The Court also noted that the Board did not consider application of Diagnostic Codes 7832 and/or 5284 for a potentially higher evaluation.  The Board finds that an additional examination is necessary before the service-connected eczematoid dermatitis can be properly rated.  The record shows that the Veteran was last afforded a VA examination in June 2007.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the service-connected hyperhidrosis of the feet with dyshidrotic dermatitis.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

The Veteran also should be notified that he may submit medical evidence and/or treatment records to support his claim.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the service-connected hyperhidrosis of the feet with dyshidrotic dermatitis.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all manifestations and symptoms of the hyperhidrosis of the feet with dyshidrotic dermatitis, to include describing the full extent of skin changes during activity.  The examiner should report the percentage of the entire body affected by the skin disorder and report the percentage of the exposed areas of the body affected by the skin disorder.  

The examiner should document the treatment for the skin disorder, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  When adjudicating the increased rating claim, the RO should consider Diagnostic Codes 7832 and/or 5284 for a potentially higher evaluation.  Consideration of whether the claim should be referred for an extra-schedular rating should also be made.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________ 
THOMAS J. DANNAHER
Veterans Law Judge,  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 




Department of Veterans Affairs


